Citation Nr: 1228385	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected schizoaffective disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Initially, the RO denied a rating in excess of 50 percent for schizoaffective disorder.  Subsequently, in an April 2010 supplemental statement of the case and rating decision, the RO granted a 70 percent rating for the disability with an effective date of February 2008, the date of claim.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board has reviewed the Veteran's virtual VA file to ensure a total review of the evidence.  The virtual VA file shows that the RO denied entitlement to total disability rating based on individual unemployability (TDIU) in February 2012.  This rating decision refers to a VA mental health examination that was conducted in November 2011.  Unfortunately, the VA examination report has not been associated with the virtual or physical claims file for review.  VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Since the examination report directly pertains to the issue on appeal, a remand is necessary so that it can be associated with the claims file for review.




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since March 2010 from the East-Orange VA Medical Center and associate the records with the claims file.

2.  Associate with the claims file the November 2011 VA examination report.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


